Citation Nr: 1642124	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable rating prior to November 23, 2015, and a rating in excess of 10 percent thereafter for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) of the RO in June 2011 and at a hearing before the undersigned Veterans Law Judge at the RO in January 2012.  A transcript of each hearing is of record.

When these issues were last before the Board in August 2015, they were remanded for further development.  A January 2016 rating decision increased the evaluation for the left wrist disability to 10 percent, effective November 23, 2015.  This did not satisfy the Veteran's appeal.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran asserts that he has a back disability related to in-service injuries and that he has had chronic back pain since service.  He also asserts that his left wrist disability warrants a higher evaluation.

With regard to the claim of entitlement to service connection for a back disability, the Veteran was afforded an additional VA examination pursuant to the August 2015 Board remand.  In the November 2015 VA examination, the examiner noted an October 1991 STR indicating the Veteran had a soft tissue injury/strain related to landing on his canteen in a parachuting jump and that the Veteran had received treatment in 2008 treatment for acute low back pain.  The examiner diagnosed lumbosacral strain and opined that the Veteran's back disorder was less likely than not related to service because there was no objective evidence of a chronic, debilitating low back condition that began in active service or of any chronic back condition that continued after separation from service.  In addition, the examiner explained that the Veteran's current back pain was less likely than not related to a 1993 in-service injury because the Veteran was morbidly obese and obesity, "at least as likely as not may contribute to his current complaints of back pain."  

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the May 2015 VA opinion inadequate because the VA examiner failed to provide an opinion that addressed all pertinent evidence of record.  The VA examiner did not discuss VA treatment records noting an October 2010 assessment of osteoarthritis of the back and a July 2011 assessment of low back osteoarthrosis when finding that the Veteran only had a diagnosis of lumbosacral strain.  In addition, the examiner did not address multiple STRs relating to back pain in active service when finding no objective evidence of a chronic low back condition that began in active service.  Specifically, an October 1991 STR reports the Veteran had low back pain for 12 days after landing on a canteen during airborne operations assessed as soft tissue injury/strain lower back; an April 1992 STR shows an assessment of possible lumbar strain; a June 1992 STR notes lower back pain for two days with no known cause; an August 1992 STR reports the Veteran had a lumbar strain, muscle pull injury, from landing on his back on a jump; a November 1995 STR indicates the Veteran's back pain worsened since he was treated in the field, he was assessed with mechanical low back pain, and was placed on a two week profile; a February 1996 STR reports low back pain following a lifting incident that was unrelieved by sitting, standing, or lying down and shows an assessment of acute low back strain; and a June 1997 STR showing an assessment of a back injury secondary to landing on a canteen.

Moreover, the May 2015 VA examiner did not account for the Veteran's statements that he continued to have back pain in service following his initial jump injury, experienced pain and muscle spasms from road marches, and had back pain in 1997 at separation from service that continued since.  The examiner also did not address his wife's testimony that she treated the Veteran's back pain in service and since service and statements by servicemembers that worked with the Veteran recalling that he complained of back pain in active service from working as a mechanic, carrying extra equipment, road marches, and landing badly on a parachute jump.  Therefore, the claim must be remanded for another VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).   

With regard to the Veteran's claim of entitlement to a higher evaluation for a left wrist disability, the Board finds the claim must be remanded for a VA examination to ascertain the level of impairment caused by service-connected left wrist sprain that accounts for all pertinent evidence of record.  The Board finds the symptomatology and level of disability to be unclear.  

Specifically, the Board notes that the November 2015 VA examiner found the Veteran's left wrist disability was manifested by pain, avoidance of holding more than five pounds with the left hand, and limitation of motion on dorsiflexion to 70 degrees and palmar flexion to 60 degrees, with no ankylosis.  Further, the examiner found 4/5 muscle strength with flexion and extension that the examiner opined was entirely due to the service-connected left wrist condition.  The Board finds that the November 2015 VA examination report indicates the left wrist disability is manifested by reduction in muscle strength and/or impairment of muscle function but there is insufficient information to determine the extent of any additional disability.  Therefore, another examination is required to adequately address all applicable rating criteria.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from October 2015 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician who has not provided a prior opinion in this case and has sufficient expertise to determine the nature and etiology of each back disorder that has been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, to include the Veteran's statements, the examiner should identify all back disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  

The examiner is directed to specifically address the lay statements indicating the Veteran had back pain in active service and since and all relevant STRs that discuss complaints or treatment for back pain in active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA examination to determine the symptomatology associated with his service-connected left wrist disability and the corresponding degree of severity of each manifestation of the disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner is directed to provide a full description of any functional loss or functional limitations of the left wrist, if warranted, during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.  The examiner should also specifically indicate whether the Veteran's left wrist disability is manifested by any reduction in muscle strength and/or impairment in muscle function and if so, the extent of such reduction or impairment.

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




